Citation Nr: 1431813	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from October 1997 to April 1998 and from April 1999 to September 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for a number of disabilities, including hypertensive cardiomyopathy rated at 60 percent, a left knee disability rated at 10 percent, hypertension rated at 10 percent, and recurrent anal fistulas rated at 10 percent.  The Veteran's service connected disabilities combined for a 70 percent rating.  As such, the Veteran currently meets the schedular rating criteria for a TDIU.

In this case, the evidence shows that the Veteran is not working currently and has not worked in a number of years.  At a hearing before the Board in May 2014, the Veteran testified that he last worked in 2004 as a painter, which he described as a labor intensive job.  He reported that he stopped working after having a heart catheterization (he reportedly attempted to return to his previous job, but was unable to complete the requirements of the job).  The Veteran acknowledged that a VA examiner had opined that his service connected disabilities would not interfere with his ability to do sedentary labor, but he indicated that he lacked the training and skills to do non-physical employment.  He noted that the Social Security Administration (SSA) had granted unemployability based on his heart and knee disabilities.  The Veteran denied having ever received any type of computer, financial, or other type of training that would allow for him to do a desk job.  He indicated that he had finished twelfth grade.

A letter from a VA rehabilitation counselor in November 2007 noted that the Veteran's disabilities suggested that he was incapable of pursuing a vocational goal at that time and that the prognosis for improvement was poor.

The Board acknowledges that several VA examinations have suggested that the Veteran is employable on account of the fact that his service connected disabilities would not preclude sedentary employment.  However, the Veteran credibly testified that he had never received any training that would allow him to work at a sedentary job, and he also lacked the educational background that would allow him to work at such a job.  Such a conclusion is supported by the Vocational Rehabilitation letter which suggested that the Veteran was incapable of pursuing a vocational goal and by the conclusion of the Social Security Administration that the Veteran could not work on account of his heart and knee disabilities . 

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

A total rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


